Order filed August 30, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00475-CV
                                    ____________

                ESTATE OF OTIS HAROLD CARTE, DECEASED


                          On Appeal from the Probate Court
                               Galveston County, Texas
                          Trial Court Cause No. PR-0053835


                               ABATEMENT ORDER

      On August 23, 2012, appellant filed a motion for extension of time to file his brief,
asserting that the parties are attempting to implement a settlement agreement. Although
appellee objected to the extension, he confirmed that the parties reached an agreement on
May 17, 2012, that was read into the record. In addition, appellee stated that the
agreement was memorialized and executed on August 15, 2012. According to appellee,
the agreement calls for resolution of all matters, including setting aside the January 23,
2012, judgment that is the subject of this appeal. The court granted appellant’s extension
request, and today, we issue the following order.
       The appeal is ABATED, treated as a closed case, and removed from this court=s
active docket until October 31, 2012. The appeal will be reinstated on this court=s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                      PER CURIAM




                                             2